Citation Nr: 1455985	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-23 955A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Indianapolis, Indiana, currently has jurisdiction.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2014.

In May 2014, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998)


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably had a polio infection that pre-existed his active military service.

2.  The Veteran's pre-existing polio infection was not clearly and unmistakably not aggravated by active military service.

3.  The Veteran's current right ankle sprain, leg length deformity, bilateral hip strain and bilateral knee strain with degenerative changes, are at least as likely as not related to active military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle sprain have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for leg length discrepancy have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for bilateral hip strain have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for bilateral knee strain with degenerative changes have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has a bilateral knee disability, bilateral hip disability, bilateral leg disability, and right ankle disability as a result of his military service.  He acknowledges that he suffered from a polio infection prior to service.  Notably, in a statement submitted by his mother in February 2009, she acknowledged that the Veteran's right leg appeared smaller and shorter than his left leg after he was diagnosed with polio.  The Veteran maintains that his resulting bilateral knee disability, bilateral hip disability, bilateral leg disability, and right ankle disability were aggravated by his military service, namely his combat experience in Vietnam.  Thus, he contends that service connection is warranted on the basis of aggravation.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).   

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

On entrance, the Veteran's lower extremities and feet were noted as normal.  No defects were discovered, including any polio residuals, and the Veteran was considered qualified for military service.  Thus, this case is not a standard aggravation case as none of the claimed disabilities or polio residuals were noted at entrance.  Instead, the presumption of soundness applies.

The evidence of record regarding a pre-existing polio infection and resultant leg deformity are the current statements of the Veteran, his mother, Dr. Lori Munsie, and a VA physician.  Although, in the May 2014 remand, the Board concluded that the evidence of record did not contain clear and unmistakable evidence that the Veteran's polio infection pre-existed entrance into service, medical evidence received after the Board's remand indicates that the evidence is not in dispute regarding whether the Veteran's polio infection pre-existed service.  The July 2014 examiner opined that the Veteran's leg length deformity was a direct consequence of his childhood polio.  Specifically, the July 2014 examiner noted that although the Veteran's leg length deformity was not noted until many years after service, it does not preclude that it existed prior to military service.  When the July 2014 examiner's opinion is considered together with all of the other evidence, including the lay statements admitting to a polio infection prior to service, the evidence of record contains clear and unmistakable evidence that the polio infection pre-existed entrance into service.  Thus, the first prong of the presumption of soundness is rebutted.

The next step in the analysis is to determine whether there is clear and unmistakable evidence that the Veteran's pre-existing disability was not aggravated during service.  The Veteran's available service treatment records do not contain evidence of treatment for any of the claimed disabilities.  Even so, the development of symptomatic manifestations of a pre-existing disease during or proximately following action with the enemy will establish aggravation of a disability.  See 38 C.F.R. § 3.306(b)(2) (2014).  Although this provision pertains to service aggravation claims, it is illustrative of the Veteran's case.

The Veteran's DD-214 documents that he served in Vietnam and received the Combat Infantry Badge.  As the Veteran's stated experiences of carrying a heavy rucksack and other equipment are consistent with the circumstances, conditions, and hardships of his combat service, and there is no clear and convincing evidence to the contrary, the Board finds that the symptoms of pain in his right ankle, bilateral legs, bilateral hips, and bilateral knees occurred based on his lay statements.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, the post-service lay evidence provides some evidentiary support that the Veteran's pre-existing polio infection and resultant leg length deformity increased in severity during service given that the in-service manifestations while in combat appear to be more than merely a flare-up of the pre-existing polio infection.

As to the post-service medical evidence relevant to the question of aggravation, Dr. Munsie opined that years of war and infantry may have aggravated the Veteran's pre-existing polio infection.  She noted that the Veteran's pronounced limp could have been prevented or decreased if special shoes, braces, or therapy would have been administered to him during his early age and during his time in the military.

On VA examination in July 2014, the examiner diagnosed the Veteran with a bilateral hip strain, bilateral knee strain with degenerative changes, bilateral ankle sprains, and a leg length deformity with bilateral leg pain.  The VA examiner opined that the Veteran's leg length deformity was a direct consequence of his childhood polio infection.  The examiner also concluded that there is no evidence that military service permanently aggravated these conditions since a leg length deformity would have been expected to have affected his hips and knees over time as part of the natural progression of his leg length deformity.  Lastly, the examiner concluded that there is no evidence that the Veteran's military service permanently aggravated his ankle because he did not receive treatment for the condition while in service.

In consideration of this evidence, the Board finds that it is not undebatable that the Veteran's pre-existing polio and residuals were not aggravated during service.  Although the July 2014 VA examiner found no aggravation, the Veteran's lay statements and Dr. Munsie's statement weigh in favor of aggravation.  Thus, VA's high burden of rebutting the second prong of the presumption of soundness is not met.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.

Given that the second prong of the presumption of soundness is not rebutted, the Veteran's disabilities manifesting during service are presumed to have been incurred in service even if in actuality they pre-existed service.  Additionally, the evidence tends to show that the Veteran's current disabilities are related to the presumed in-service manifestations.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, service connection is warranted for the claimed disabilities.  Based on the medical evidence, the disabilities are best characterized as bilateral hip strain, bilateral knee strain with degenerative changes, bilateral ankle sprains, and a leg length deformity with bilateral leg pain.  Therefore, service connection is warranted for these disabilities.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right ankle sprain is granted.

Service connection for leg length discrepancy is granted.

Service connection for bilateral hip strain is granted. 

Service connection for bilateral knee strain with degenerative changes is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


